Citation Nr: 0023468	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a head injury, to include 
headaches.

2.  Entitlement to service connection for a psychiatric 
condition, to include depression.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  In May 1997, the Board returned 
the claim to the RO so that additional development could be 
accomplished.  The claim has since been returned to the 
Board.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a head injury, including headaches, in April 
1991.  The claimant did not file a timely appeal.

2.  Additional evidence proffered by the veteran since April 
1991 include testimony before a hearing officer, private 
medical records, VA medical records and examination reports, 
written statements, and records submitted to the Social 
Security Administration.  Some of this evidence is new, but 
it is not relevant and probative of the claim of entitlement 
to service connection for residuals of a head injury.

3.  While in service, the veteran had a conversion reaction. 

4.  The veteran has been diagnosed with major depression.  

5.  There is no medical evidence of a nexus between any 
disease or injury in service and current major depression.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision that denied entitlement to 
service connection for the residuals of a head injury is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(b), 20.1103 (1999).

2.  New and material evidence has not been presented, and the 
appellant's claim for service connection for headaches, as a 
residual of a head injury, is not reopened.  38 U.S.C.A. §§ 
5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not presented a well-grounded claim for 
service connection for depression, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed his initial claim for service connection 
for residuals of a head injury in November 1990.  His service 
medical records were obtained and associated with the file.

Service medical records show that the veteran complained, on 
March 26, 1976, of having pain in his neck and down the back 
and in the right arm after having been jumped on by a 
basketball player.  On examination, there was muscle spasm 
and a small hematoma in the occipital area.  The veteran 
continued to complain of neck and back pain over the next 
several days.  On March 29, the examiner noted that previous 
examinations had not shown anything.  The impression was 
musculoskeletal injury.  On March 30, the veteran reported he 
had been hit in the head and wanted x-rays taken of his head.  
He complained of blackouts, headaches, and pain in the back 
and neck.  He was not examined and was told by the doctor to 
return to sick call the following morning.  There is no 
indication that he did so.  On April 5, he reported that he 
had been having recurrent fainting spells since the previous 
week.  The note indicated that the veteran "fainted" in the 
outpatient clinic and was sent to the emergency room by 
stretcher.  The veteran stated he could not remember his 
name.  He reported that he had blacked out twice over the 
weekend, but had refused hospitalization.  He was admitted 
for observation.  

The narrative summary of his Army hospitalization recorded 
that admission was because of a reported history of blackout 
spells, dizziness and pain in his neck.  The veteran said he 
had fallen on his back while playing basketball and had 
blacked out.  No associated symptoms suggested seizures or 
concussion.  He reported that he had experienced bioccipital 
headaches, dizziness, and numbness in the right side of the 
body since that fall.  He said that none of the medication he 
had been given had helped.  On examination, his head was not 
painful on touch or percussion, and no swelling of the skin 
or defects were seen.  The veteran grimaced when the 
examination was being done.  He kept his neck stiff, but he 
was able to move it in all directions.  Skull auscultation 
revealed no bruits.  Nystagmus could not be elicited.

During his hospitalization, the veteran behaved as if he were 
dizzy and complained about headaches as soon as he saw any 
doctor or nurse enter the area.  At one time, he was brought 
to physiotherapy for treatment of his neck, and he stated he 
had fallen out of his chair.  He was lying with slightly 
moving eyelids and attempted no help in being helped on his 
feet.  He remained limp but was obviously not unconscious.  
His behavior was said to be "rather theatrical."  
Psychiatric service consultation yielded the opinion that it 
there was a greater possibility of post-concussion syndrome 
than hysteria, which was suspected by the referring 
physician.  There was a normal skull series, and all other 
tests and findings were normal.  

During his Army hospitalization, he was transferred for a 
time to the VA hospital in Indianapolis, Indiana.  He was 
referred to the neurologist at the VA hospital, where he was 
thoroughly examined and admitted for further observation.  On 
initial examination, the veteran reported subjective loss of 
light touch, pain, vibratory, and position sense on the right 
side of his body, including his face, but there was no 
objective loss of sensation.  Cerebellar examination and 
cranial nerves examination were both totally intact.  
Reflexes were all normal.  The initial impression was 
psychogenic weakness with possible hysterical conversion 
reaction, rule out any organic pathology.  On testing during 
hospitalization, electroencephalogram (EEG), brain scan, and 
skull x-rays were normal; electromyograms of the muscles of 
the upper and lower extremities were normal; and routine 
laboratory work was normal.  His final VA diagnosis was 
psychogenic weakness possibly due to hysterical conversion 
reaction, no organic pathology found.  

His Army hospital discharge diagnosis was conversion 
reaction.  Although the veteran was released as fit for duty, 
he reported later the same day that he was too nervous to go 
back to duty.  He was seen in the mental hygiene clinic.  The 
impression was that he appeared very concerned with his 
health and complained about his condition.  He did not think 
he could complete the term of his service or his school.  The 
possibility of manipulation or conversion reaction neurosis 
was noted.  He appeared somewhat hysterical.  The diagnosis 
was conversion reaction to stressful situation.

In mid-May, the veteran was seen at the U.S. Air Force 
hospital in Little Rock, Arkansas, while on leave.  He 
complained of backache and headache.  He reported he had 
fainted twice that morning.  Physical examination concerned 
mainly his back and groin complaints.  The examiner noted the 
veteran complained of a knot on the occiput.  No impressions 
regarding headache were recorded.  The examiner recommended 
that the veteran's information be verified.

On return to his duty station, the veteran continued to 
complain of headaches and backaches.  On May 25, 1976, an 
examiner stated the physical was not consistent with any 
organic problem at that time.  On examination two days later, 
the doctor noted that the veteran at one moment could not 
move his neck, but the next moment he could do it well.  One 
time he had total body pains, but the next moment, only the 
back hurt.  He was seen together with an orthopedic surgeon, 
and demonstrated a movement inconsistent with his complaints.  
The impression was conversion reaction with musculoskeletal 
manifestations.  It was recommended that he be boarded out of 
the Army.  An examination for expeditious discharge was done 
that day.  Neurologic examination was normal.  Psychiatric 
diagnosis of hysteria was noted.  On the report of medical 
history, on which the veteran reported frequent or severe 
headaches and nervous trouble of any sort, among other 
complaints, the examiner noted that all the veteran's 
complaints related to the diagnosis of conversion reaction.

In early June 1976, the veteran was brought to the emergency 
room from the airport in a civilian limousine.  The limousine 
driver reported that the veteran was talkative until arriving 
at the hospital.  The veteran complained of headaches.

Another expeditious discharge examination was given in June 
1976, and headaches were noted following a head injury in 
March 1975 [sic].  The veteran received a general discharge 
in August 1976.

The veteran submitted various documents in support of his 
claim.  Undated, handwritten interview notes from J. M. Sims, 
M.D., show a diagnosis of psychological factors affecting 
physical condition, rule out conversion disorder.  Treatment 
notes from Dr. Sims in June and July 1989 show that the 
veteran behaved as if he were in a lot of pain and was quite 
dramatic when the doctor came to get him from the waiting 
room, but he had been observed by staff to walk rather well 
and had not appeared to be in much pain before the doctor 
came to get him.  The doctor noted his increasing impression 
that the veteran either had a conversion disorder or was 
malingering.  An August 1989 letter from a lawyer indicated 
that he was representing the veteran in a workers' 
compensation claim for injuries to his back and right knee in 
March 1988.  A March 1989 letter from John L. Wilson, M.D., 
to an insurance carrier indicated that the veteran, who was 
being seen for residuals of the work-related injury, was 
profoundly depressed.  Dr. Wilson indicated that the veteran 
would be receiving treatment for his depression.  Hospital 
records from Baptist Medical Center, dated in December 1990, 
show that the veteran complained of chest pain.  Medical 
history of chronic anxiety and depression was noted.  The 
veteran complained of recurring headaches on physical 
examination.  Examination was unremarkable.  No treatment for 
headaches was indicated.  He was placed on anti-spasmodics 
and Prozac(tm) for his depression.  Depression was one of the 
discharge diagnoses.

The RO denied his claim for service connection for head 
injury residuals in April 1991.  The veteran was notified of 
the denial and of his appeal rights in a letter dated June 3, 
1991.  He was advised that he had not responded to requests 
for information about his post-service treatment.  

In April 1991, the veteran submitted a copy of an August 1989 
deposition of D. K. Counts, Ph.D.  The deposition was taken 
in connection with a claim for worker's compensation made by 
the veteran arising from a reported on-the-job injury in 
March 1988.  Dr. Counts had begun seeing the veteran in 
February 1989.  He reported that he had fallen on his knees 
at work and had subsequent problems with his back and knees, 
having knee surgery in May 1988 and back surgery in September 
1988.  His complaints included chronic pain, feelings of 
incapacity and hopelessness, headaches and back pain, 
sleeping difficulties, and depression.  Dr. Counts expressed 
the opinion that the veteran experienced, reacted to, and 
expressed pain in an exaggerated fashion.  Dr. Counts 
expressed the opinion that, if the veteran had not fallen on 
the job in March 1988, he would probably be doing fine now, 
but that the injury and subsequent pain had resulted in 
depression.  Dr. Counts said he did not see a conversion 
reaction in the veteran.  He said that, if the on-the-job 
accident had not occurred, he would not be treating the 
veteran for depression.  One questioner stated that the 
veteran had applied for worker's compensation benefits in 
1985 and had been turned down after he was seen doing a lot 
of things that he could not have done were his complaints 
true.  Dr. Counts was asked whether the veteran could be 
doing the same thing at this point, and the doctor replied 
that he could be.  

Submitted with the deposition were medical records of the 
veteran dated from September 1986 to January 1991.  The bulk 
of the records deal with treatment following the March 1988 
on-the-job injury.  In September 1986, he was seen by an 
unidentified provider with a complaint of having hit his 
elbow on a screw with a resulting contusion.  Treatment notes 
by an unidentified provider dated March to August 1988 deal 
with the veteran's on-the-job back injury.  A June 1989 note 
by an unidentified provider reflects the chief complaint as 
depression.  The history of the complaint began with the back 
injury and subsequent surgery in September 1988.  He reported 
being nervous with pain and reported he had bad headaches 
often.  Unidentified treatment notes dated from September 
1986 to April 1989 show that the veteran complained of 
depression in February 1989 and a psychiatric consultation 
was recommended.  A letter from John L. Wilson, M.D., in 
reference to the veteran's worker's compensation claim and 
dated in March 1989, noted that the veteran had been tearful 
and depressed when seen and that he had been referred for 
treatment of his depression.  

A February 1989 letter from Dr. Counts to D. Laurenzana, 
M.D., noted that the veteran's depression appeared primarily 
over the grief of his lost abilities and his decreased 
activity level.  A March 1989 letter from Dr. Counts to the 
Social Security Administration indicated a diagnostic 
impression of chronic pain syndrome and dysthymic disorder, 
severe.  Dr. Counts associated these diagnoses with the 
veteran's continuing pain following back and knee surgery.  A 
letter from Dr. Counts to the veteran's attorney in May 1989 
related symptoms of major depressive disorder to back pain 
subsequent to an injury at work.  A November 1989 letter from 
Dr. Counts to the appellant's attorney related other physical 
complaints to the stress the veteran was feeling because of 
his unresolved worker's compensation claim.  

Letters or records from J.J. Moore, M.D.; J.L. Wilson, M.D.; 
H.N. Marvin, M.D.; and Memorial Hospital deal primarily with 
the veteran's complaints of back pain and chest pain 
complaints.

In September 1989, G.T. Souhever, Ph.D., administered 
psychological tests.  The purpose of the evaluation was to 
determine the presence and/or severity of any depression 
related to chronic pain from an on-the-job injury.  
Personality testing indicated an extreme tendency to amplify 
or exaggerate symptoms.  It also reflected significant 
depression with accompanying generalized anxiety.  The 
profile did not indicate conversion reaction, but the 
possibility of purposeful exaggeration to get attention and 
manipulate others was a possibility.  The profile was also 
associated with severe depressive syndrome.  In summarizing 
the results, Dr. Souhever noted that the appellant had 
supplied numerous, often inconsistent histories, including to 
Dr. Souhever.  It was also apparent that he was clinically 
depressed.  The pain-depression cycle was very common in 
chronic pain patients.  The appellant saw himself as a 
victim, helpless, and an invalid from pain.  The possibility 
of a factitious disorder was a consideration.  In such cases, 
symptoms are exaggerated in order to meet neurotic dependency 
needs, which was not the same as malingering.  Another 
possibility was classic chronic pain syndrome, whereby 
several maladaptive pain behaviors had been learned, 
resulting in a pain-depression self-defeating cycle.  One 
feature of such a disorder usually involved exaggeration.  
Dr. Souhever opined that the best diagnostic category would 
be chronic back pain syndrome with related depression, often 
referred to as somatoform pain disorder.

In June 1991, the veteran filed a notice of disagreement and 
provided releases for his medical records from Dr. Kenneth 
Counts, Dr. Donald A. Laurenzana, and Little Rock Orthopedic 
Clinic.  He reported that treatment with Dr. Counts began in 
1987, with Dr. Laurenzana in 1979, and with Little Rock 
Orthopedic in 1988.  The RO requested treatment records from 
these doctors and notified the veteran that it had done so 
and of his responsibility to see that the medical evidence 
was presented.  The RO also issued a confirmed rating 
decision in June 1991 after considering the above-noted 
treatment records.

In July 1991, the RO received a response from H. Austin 
Grimes, M.D., of Little Rock Orthopedic Clinic, enclosing a 
copy of a January 1989 letter to Dr. Laurenzana relating to 
the veteran's back and right knee.  Dr. Grimes indicated that 
the psychological status of the veteran should be evaluated 
before a disability determination could be made, as he had a 
high anxiety level and had reported that he considered 
suicide.  Dr. Grimes indicated to the RO that this was the 
only medical record he had for the veteran.

Under cover of a letter dated July 16, 1991, a statement of 
the case was provided to the veteran.  He did not respond.

In June 1993, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which stated that the veteran 
sought VA benefits for headaches and depression that were the 
result of a fall in the shower in 1976 while in advanced 
individual training.  Shortly thereafter, he proffered a 
letter from Dr. Counts, who reported that the veteran was 
suffering from major depression with anxiety features.  Dr. 
Counts also believed that the veteran had chronic pain 
syndrome.  

In September 1993, a VA psychiatric examination of the 
veteran was accomplished.  The examiner reported that the 
veteran was uncooperative and a very poor historian.  The 
veteran did not complain of delusions or hallucinations; his 
insight and judgment were impaired.  He tended to answer all 
questions with, "I don't know."  The diagnosis was 
somatoform pain disorder, and the examiner stated that the 
depression was consistent with that diagnosis.  The examiner 
could not completely rule out the possibility of either a 
factitious disorder or a histrionic personality disorder.

The veteran was also accorded a VA neurological examination.  
The veteran had claimed that he had headaches attributable to 
a fall in the shower in 1976.  The veteran told the examiner 
he could not remember a fall in the shower.  The examiner 
reviewed the service medical records and noted that the 
veteran did complain of having fallen in the shower and that 
he sustained a bruise on his thigh, but no trauma to the head 
was noted.  The veteran said that, soon after he fell, he 
began to have headaches, and they continued to the present 
day.  He reported that he has had no long period of time 
since service when the headaches were not present.  The 
impression was tension headaches secondary to depression.  
The examiner stated that it did not appear that the veteran's 
headaches were related to a fall in the shower in 1976.

In November 1993, the RO denied service connection for 
headaches and depression.  The RO denied the claim for 
headaches noting that the veteran had been diagnosed with 
tension headaches secondary to depression, and that said 
headaches were not related to any fall the veteran may have 
sustained while he was in service.  The veteran's claim for 
depression was denied because depression was not shown in 
service nor was there evidence sufficient to link the 
veteran's current mental diagnosis with the psychiatric 
condition he suffered from during his active service.

The veteran was notified of the decision, and he appealed it.  
He contended that he began experiencing headaches shortly 
after he was hurt playing basketball while on active duty.  
Additionally, he claimed that his depression was caused by 
his headaches.

After the veteran expressed his disagreement with the RO's 
November 1993 decision, the veteran underwent another VA 
psychiatric evaluation in February 1994.  The examiner was 
asked to comment whether the veteran's current psychiatric 
disorder was the same disorder diagnosed as conversion 
reaction in service.  The examiner reported that the veteran 
seemed very confused and was a very poor historian.  He 
responded, "I don't know," to nearly every question.  He 
did constantly rub his head and complained that it was 
hurting.  The doctor further wrote that because of the 
veteran's lack of cooperation, it was impossible to complete 
a mental status examination.  The diagnosis was factitious 
disorder with psychological systems.

The RO thereafter requested that the veteran be scheduled for 
a period of hospitalization for observation and evaluation (O 
& E), which took place in April 1994.  The purpose of the 
hospitalization was to determine whether the veteran's 
current complaints of depression were related in any way to 
complaints of a head injury obtained playing basketball in 
1976.  There are of record two reports of this period of 
hospitalization, during which the veteran was placed on 
treatment status for a time because of a stated intention to 
harm himself.  One of the reports is a preliminary summary, 
and the two reports contain much of the same information.  
During the hospitalization, there was a consultation for 
diagnostic impressions, a single photon emission computerized 
tomography (CT) scan, a CT scan with and without contract, 
and an electroencephalogram.  

The examining doctor reviewed the claims file.  The veteran 
was largely uncooperative during the interview.  The examiner 
noted that the veteran had a long history of vague somatic 
complaints predating his military service complaints of 
injury while playing basketball.  He had frequent sick call 
visits while in the military prior to the basketball 
incident, for a variety of vague and nonspecific complaints.  
According to history obtained from his family, the veteran's 
condition had deteriorated more rapidly approximately four or 
five years after the service when he quit his job secondary 
to disability obtained at that employment.  Although 
depressive symptoms were observed during hospitalization, he 
had no symptoms of depression or psychosis on discharge.  His 
primary diagnosis was major depression with psychotic 
features.  History of chronic headaches was noted.  CT scans 
of the head during obtained during admission were normal, as 
was the electroencephalogram.  The treatment team opined that 
the veteran did have major depression with psychotic 
features, but that these symptoms began at least four years 
after his discharge from the military and were in no way 
related to the veteran's complaints of head injury or 
diagnosis of conversion disorder received in the military.

In May 1997, the Board remanded the claim for the purpose of 
obtaining additional medical and governmental records.  

In May 1998, the RO received records relating to the 
veteran's claim for benefits before the Social Security 
Administration.  These records included the veteran's 
application for benefits, in which he alleged he became too 
disabled to work on March 1, 1988.  On a disability report 
completed by the veteran in connection with his application, 
he listed his disabling condition as his back and knee 
problems, attributed to his March 1988 on-the-job injury.  

Medical records presented in connection with his claim 
included some duplicates of records previously submitted, 
records from Memorial Hospital, Baptist Medical System, 
Doctors Hospital, and a physical therapist.  These records 
dealt primarily with right knee and back complaints and 
treatment.  The only reference to complaints of headaches was 
a 1986 hospitalization for acute gastroenteritis, probably 
secondary to food poisoning.

An April 1989 mental status evaluation was done by Dr. N.J. 
Toombs for the appellant's Social Security claim.  The 
appellant was nonverbal and had to be accompanied to the 
evaluation by his wife.  He complained of being depressed, 
and his wife said he complained of constant pain in his back 
and his right knee.  The appellant's wife reported that he 
saw a psychiatrist in 1978 [sic], while he was in the 
military.  His wife reported that he fell on his head while 
playing basketball, and she did not know what his diagnosis 
was.  The doctor observed him to be depressed, and she opined 
that he had more than likely been severely depressed for the 
last three months.  The examiner stated that the claimant may 
be trying to project himself as more deeply disturbed than he 
is.  Diagnostic impressions were major depressive episode, 
rule out passive aggressive personality features, and back 
and knee injury by history.

The Social Security Administration determined that the 
appellant became too disabled to work because of major 
depression/dysthymic disorder as of August 1988.

The veteran gave testimony before an RO hearing officer in 
November 1999.  When asked about what happened in service, 
the appellant initially said it was a long time ago, and then 
he recounted in some detail the incident in which he fell 
while playing basketball.  His history from that point was 
vague.  He said he could not deal with anything, and it was 
difficult to survive.  He could not remember much about his 
treatment, but he said he did know he was on medication, 
although he did not know what the medication was.  He said he 
thought he had some kind of counseling.  He did not know 
where he went after his military hospitalization, but he did 
know that he was found unfit for duty.  His attorney asked 
him if he was ever given a diagnosis, and then prompted him 
by supplying several diagnoses.  The appellant responded that 
they did not tell him anything that he could remember.  When 
asked about his numerous sick call complaints in 1976, the 
appellant said he could not remember that far back, and he 
was just having trouble "dealing with it."  He could not 
remember when he got out of the service, but he said he was 
taken by his brother to VA when he passed out on a 
motorcycle.  He said he had to have his lip sewed up.  He was 
unclear about whether he was hospitalized at that time, or 
when this incident occurred.  He said he returned to the 
hospital, but he could not remember anything about it, other 
than that he received medication for psychiatric problems and 
that he was always told he had a conversion disorder.  When 
asked how long he was treated by VA, he said he did not know, 
maybe just in the 1970s.  When asked whether that was for a 
period of three, four, or five years, he responded "about 
that many."  He did not know whether he saw anyone else 
during that time.  He did not remember when he began seeing 
Dr. Laurenzana.

With respect to headaches, the appellant testified that he 
got headaches together with depression.  The appellant said 
he did not know whether any of his doctors had ever come up 
with a physiological explanation for his headaches.

The appellant's wife said that he was different when he came 
home on leave during his military service.  She would take 
him to the air base hospital.  When he got out, he just sat 
around the house.  Speaking of the period from 1976 to 1982, 
she said he did not work, and that she took him to VA for 
treatment.  He began to see Dr. Laurenzana in 1982.

Following the appellant's hearing, the RO requested his VA 
treatment from 1976 to 1980 and to the present.  Duplicates 
of the hospitalization for observation and evaluation in 
April 1994 were provided.  In May 1994, the appellant was 
seen by a social worker in the mental hygiene clinic for 
follow-up intake.  The appellant complained of poor sleep, 
saying he was awakened by "little people screaming and 
hollering."  On getting out of bed to find them, he saw only 
shadows.  He complained of depression and headache.  The 
assessment by the social worker was somatoform disorder; 
psychotic disorder not otherwise specified (NOS); rule out 
malingering; conversion disorder; organic mental disorder 
NOS.  

The doctor saw the appellant and noted that his affect was 
peculiar.  The appellant was calm  and polite, but he 
answered many questions with "I don't remember."  He denied 
having any memories of childhood, of being in the service, or 
of working.  He said he sometimes could not remember his 
name.  However, he dated his headaches and back pains to an 
injury in the service.  He also told the doctor about the 
surgery to his back and knees.  He made no effort to remember 
things and was not at all distressed by memory problems.  The 
doctor's impression was that the diagnosis on Axis I was 
unclear.  Differential diagnoses included malingering, with 
motive being financial gain; recurrent conversion disorder; 
psychotic disorder NOS; psychotic depression; or organic 
mental disorder NOS.  Axis II diagnoses were deferred.  Axis 
III diagnoses were chronic headaches, low back pain, and 
degenerative joint disease of the knees.  

The appellant continued to have mental hygiene clinic 
appointments every month or two until March 1995.  The 
remainder of his VA treatment records deal primarily with 
back and knee complaints.  In November 1997, the appellant 
was seen in the emergency room with chest pain complaints.  
The emergency nurse notes indicate the appellant had been 
seen in the mental health clinic but had stopped seeing them 
and had stopped taking his medication.

The RO again requested VA treatment records from 1976 to 
1980.  It received a medical certificate dated in May 1981 
showing complaints of back and abdominal pain.  An attached 
note indicated that the certificate was the only record 
located for the appellant at the Federal Records Center, and 
the appellant was not admitted to VA from 1976 to 1980.

In December 1999, the appellant's attorney submitted copies 
of medical records dated from March 1978 to November 1999 
from Baptist Medical Center.  In 1978, the appellant's 
occupation was shown as truck driver, and a place of 
employment given.  In May 1978, he complained of sore throat 
and headache.  In October 1978, headache was associated with 
nausea, head congestion ,and a cough.  In September 1983, he 
complained of headaches and dizziness, and the impression was 
tension sinus headache.  In October 1983, he complained of 
his neck and head, and the impression was maxillary 
sinusitis.  In October 1991, the appellant hit his head on a 
shelf and complained of headache.  There was no loss of 
consciousness.  The assessment was scalp contusion.  A 
physical therapy report dated in March 1993 shows that the 
appellant was seen for ten visits after sustaining cervical 
injuries in a front-impact motor vehicle accident in December 
1992.  In addition to neck pain, the appellant complained of 
frequent headaches localized to his frontal and left temporal 
skull, lasting 15 to 20 minutes.  In December 1994, the 
appellant was seen with muscle contraction headache.  An 
emergency room note in June 1996 noted a chief complaint of 
tingling in the left arm and hand and tightness in the chest.  
It was noted he did not have any headache.  Diagnoses were 
anxiety and depressive reaction and musculoskeletal chest 
pain.  The remainder of these records relate primarily to 
other complaints and disorders.


The private medical records show treatment for the following:

Year
Physician
Ailment
1990
Laurenzana
Heart
1996
Rice
Prostatitis
1996
Unknown
Anxiety
1999
McNee
Esophageal reflux
1978
Unknown
Common cold and 
headaches
1979
Unknown
Knee
1980
Unknown
Hemorrhoids
1983
Unknown
Throat, earaches, 
cough, headaches
1990
Unknown
Chest congestion, 
cough, sore throat, 
earaches
1991
Villenes
Sleeplessness
1992
Laurenzana
Various muscle 
complaints due to 
motor vehicle 
accident
1990 and 1994
Laurenzana
Anxiety/schizophren
ia
1990
Cathey
Spine
1998 and 1998
Unknown
Back/Spine


II.  Analysis

A.  New and Material

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
decision as to which an appeal is not initiated and perfected 
is final.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been provided, a timely filed substantive 
appeal.  38 C.F.R. § 20.202 (1999).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  A 
substantive appeal must be filed within 60 days of mailing of 
the SOC, or within the remainder of the one-year period from 
notice of the action appealed, whichever is longer.  38 
C.F.R. § 20.302(b) (1999).  A determination of which the 
claimant is properly notified is final if an appeal is not 
perfected as provided in 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1999).

Service connection for head injury residuals was denied by 
the RO in a rating decision of April 1991.  A letter from the 
RO advising the veteran of that decision and of appellate 
rights and procedures was issued in June 1991.  The veteran 
filed a notice of disagreement and a statement of the case 
was provided to him.  The veteran did not perfect an appeal 
from this decision by filing a substantive appeal, and the 
April 1991 decision is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) (West 1991) has been fulfilled.

In the rating decision on appeal, the RO originally 
adjudicated the issue as entitlement to service connection 
for headaches (as a residual of a head injury).  However, the 
issue was reframed by the Board and in May 1997 and returned 
to the RO for additional development.  Specifically, the case 
was returned to the RO so that the RO could make a 
determination as to whether the veteran had submitted new and 
material evidence to reopen the claim pursuant to the 
definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) (West 1991).  The RO subsequently 
determined that new and material evidence had not been 
presented and denied the veteran's request to reopen his 
claim.

The evidence received after April 1991 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the April 1991 rating decision, the 
following evidence has been received: the veteran's 
contentions, hearing testimony, private medical records, 
additional VA medical treatment/examination records, and 
Social Security Administration records.  

The veteran maintains that he suffers from headaches and that 
these headaches are a residual of hitting his head when he 
was on active duty.  The additional evidence received since 
1991 is new.  However, this evidence is not material.  To be 
material, it must tend to prove the merits of each essential 
element that was a basis for the prior denial.  Therefore, 
there would have to be competent evidence showing that he has 
headaches now that are attributable to disease or injury in 
service.  Because the appellant is seeking to establish 
service connection for headaches, material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of headaches and that this condition 
was caused by an incident during his military service.  

To the extent that the veteran contends that he currently has 
a disability manifested by headaches, this evidence is not 
new.  To the extent that the appellant contends that his 
headaches are attributable to an accident he suffered while 
playing basketball in service, these contentions are also not 
new.  To the extent that the appellant contends that his 
headaches are attributable to a fall in the shower in 
service, the contention is new, but it is not material.  
Service medical records showing a report of a fall in the 
shower while in service were already of record, and those 
records did not show a head injury or complaints of headache 
associated with that incident.  Although the veteran asserted 
on making his claim to reopen that his claimed disability was 
related to a fall in the shower, he has not since then 
repeated that assertion, relying instead on his reported 
basketball injury as the source of his headaches.

To the extent that medical records duplicating those of 
record in 1991 have been received, they are certainly not 
new.  The rest of the evidence received since April 1991, as 
detailed above, is new in that it was not previously of 
record.  It must be determined whether it is material.  To be 
material, it must tend to prove the merits of each essential 
element that was a basis for the prior denial.  Therefore, in 
order to be material, there would have to be competent 
evidence tending to show that the veteran currently has a 
disability manifested by headaches, and that the condition is 
related to disease or injury during his military service.  

The Board concludes that none of the new evidence is 
material.  While the submitted material does confirm that the 
veteran has had periodic complaints of headaches over the 
years, it also shows that the headaches have been associated 
with flu-like symptoms, suspected food poisoning, post-
service injuries, and depression.  Not only has no medical 
evidence been presented that would link the veteran's 
headache complaints to an injury in service, but medical 
evidence has been presented that specifically rules out such 
a linkage.  

The veteran's contention that he has a disability manifested 
by headaches that this is a result of his military service is 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to April 1991 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for the residuals of a head injury, to 
include headaches.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

It is worth noting that, even though the veteran has not 
presented evidence sufficient to reopen this claim, the RO 
has undertaken development of this claim as if it were a 
plausible, well-grounded claim, including associating all 
obtainable treatment records with the file, according the 
appellant a hearing, and according him not only VA 
examinations, but a period of hospitalization for observation 
and evaluation.  


B.  Service Connection

The veteran seeks entitlement to service connection for 
depression, a psychiatric disorder.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by: 

(a)  evidence that a condition was 
"noted" during service or during an 
applicable presumption period; 
(b)  evidence showing post-service 
continuity of symptomatology; and 
(c)  medical or, in certain 
circumstances, lay evidence of a nexus 
between the present disability and the 
post-service symptomatology. 

Brewer v. West, 11 Vet. App. 228, 231 (1998); see also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) (1999) by evidence of:

(i)  the existence of a chronic disease 
in service or during an applicable 
presumption period under 38 C.F.R. § 
3.307 (1999) and 
(ii)  present manifestations of the same 
chronic disease. 

Brewer, 11 Vet. App. at 231.  

The veteran has a psychiatric diagnosis, most often given as 
depression or major depression, so there is evidence of a 
current disability.  While the veteran was in service, he did 
undergo psychiatric treatment and evaluation and was 
diagnosed to have a conversion reaction.  There is, however, 
neither continuity of symptomatology nor competent medical 
evidence of a nexus between any currently-diagnosed 
psychiatric disorder and the appellant's military service, 
including his conversion reaction.  In fact, the medical 
evidence of record from the appellant's period of observation 
and evaluation is that the appellant's current psychiatric 
disorder is not related to the conversion reaction in 
service.  The private treatment records of the veteran relate 
his depression to his on-the-job back injury in March 1988.

The only evidence linking the appellant's current psychiatric 
disorders to his military service consists of his statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) (West 1991) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at the 
VA's expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant's wife has alleged that she took him to VA for 
treatment between 1976 and 1980, but the RO has made several 
attempts to retrieve VA treatment records for that period of 
time, and the earliest record retrieved from the Federal 
Records Center was a May 1981 medical certificate.  The 
response indicated that the appellant had no admissions from 
1976 to 1980.  Given the appellant's apparent lack of 
recollection of where, when, and by whom he was treated, the 
Board concludes that there is no reliable indication of the 
availability of potentially applicable treatment records that 
might make this claim plausible.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for a depression is plausible, the claim must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.



ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for headaches, 
claimed as a residual of a head injury, and the claim has not 
been reopened.  The benefit sought on appeal is denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


